Title: From Alexander Hamilton to Pierre Van Cortlandt, Jr., 26 February 1800
From: Hamilton, Alexander
To: Van Cortlandt, Pierre, Jr.


          
            Sir,
            New York February 26. 1800
          
          As Lieutenant Thomas Porter has been in your Neighbourhood it is probable you may know where he now is. — You will much therefore much oblige me by forwarding the inclosed letter to him, or returning it to me should you not be acquainted with his destination.
          I have the honor to be Sir &—
           Mr Piere Van Courtland Jur.
        